698 S.E.2d 72 (2010)
Lance Adam GOLDMAN, Petitioner
v.
CRAVEN CORRECTIONAL INSTITUTION, Facility Respondent
Superintendent Larry Dail, Administrator.
No. 148P10.
Supreme Court of North Carolina.
May 28, 2010.
Lance Adam Goldman, pro se.


*73 ORDER

Upon consideration of the application filed by Petitioner on the 7th of April 2010 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Dare County:
"Denied by order of the Court in conference, this the 28th of May 2010."